Citation Nr: 0118817	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





REMAND

The veteran had active duty from November 1994 to January 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The veteran failed to attend a travel board hearing scheduled 
for May 24, 2001.  The notice of that hearing was sent to the 
veteran's address as most recently listed in his Notice of 
Disagreement (NOD) of November 1998 and in his VA Form 9 of 
April 1999.  However, in VA Form 22-8692, Student Work-Study 
Agreement (Student Services) of December 1999, the veteran's 
current address was different from that in the NOD, VA Form 
9, and the address to which the notice of the May 24, 2001 
hearing was sent.  

Accordingly, it appears that the notice of the travel board 
hearing may not have been sent to the veteran's most recent 
address of record.  Also, it appears that he may be receiving 
some VA vocational rehabilitation benefits (perhaps in the 
form of work-study) and, thus, a review of any such 
additional VA records should be reviewed by the RO in an 
attempt to ascertain the veteran's current address in order 
to provide him with adequate notice of a travel board 
hearing.  

In view of the foregoing, it is found that this case must be 
returned to the RO so that a Travel Board hearing can be 
scheduled.  Therefore, this case will be REMANDED to the RO 
for the following: 

The RO should attempt to ascertain the 
veteran's current address in order to 
schedule a Travel Board hearing for the 
veteran in accordance with 38 C.F.R. 
§§ 19.75 and 20.704(a) (2000) (as amended 
effective March 17, 2000 changing the 
scheduling of travel board hearing from 
the order in which the requests were 
received to the place of each case on the 
Board's docket).  Any vocational 
rehabilitation folders should be reviewed 
to determine if they contain a current 
address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Thereafter, the case should be returned to the Board 
for further appellate consideration if otherwise in order.  
The purpose of the REMAND is to further develop the record.  
No action is required of the veteran until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03. 



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

